Name: Council Regulation (EC) No 847/97 of 12 May 1997 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: trade policy;  international trade;  Asia and Oceania
 Date Published: nan

 14. 5 . 97 Ã  Ã Ã Ã Official Journal of the European Communities No L 122/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 847/97 of 12 May 1997 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Community producers, the effects of this inclusion go beyond what is necessary for the appropriate protection of the Community industry concerned; whereas parts and accessories of toys should therefore be excluded from the quota; Whereas it is no longer considered necessary to maintain surveillance measures on a range of products of which the imports in 1995 were negligible or lower than in 1994; whereas they should be removed from the list of products subject to surveillance measures; Whereas the quantitative quotas and the surveillance measures introduced pursuant to Regulation (EC) No 519/94 should therefore be amended, Whereas Regulation (EC) No 519/94 ('), introduced, in respect of the People's Republic of China, the quotas listed in Annex II to that Regulation and surveillance measures listed in Annex III thereto; Whereas the Council s objective in establishing the quotas was to strike a balance between an appropriate level of protection for the Community industries concerned and maintenance of an acceptable level of trade with China, taking into account the various interests in play; HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 519/94 shall be replaced by the Annexes which appear in Annexes I and II to this Regulation respectively, until 31 December 1997. Whereas analysis of the main economic indicators, in particular the volume and market share of Chinese imports, leads to the conclusion that the quota on glass tableware falling within HS/CN code 7013 should be abolished as from 1 January 1998 and that such abolition would be neither inconsistent with the above objective nor liable to disrupt the Community market; Whereas the products in respect of which the quota is abolished by this Regulation should, however, be subject to prior Community surveillance, in order to ensure adequate monitoring of the volume and prices of the imports of the products concerned; Article 2 As from 1 January 1998 , Annexes II and III to Regulation (EC) No 519/94 shall be replaced by the Annexes which appear in Annexes III and IV to this Regulation respect ­ ively. Whereas the quota on toys falling within HS/CN codes 9503 41 , 9503 49 and 9503 90 includes parts and access ­ ories of toys; whereas, in light of the experience of the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 67, 10 . 03 . 1994, p. 89 . Regulation as last amended by Regulation (EC) No 1897/96 (OJ No L 250 , 2. 10 . 1996, p . 1 ). No L 122/2 fENl Official Journal of the European Communities 14. 5. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1997. For the Council The President G. ZALM 14. 5 . 97 EN Official Journal of the European Communities No L 122/3 ANNEX I ANNEX II List of quotas for certain products originating in China Description of products HS/CN code Quotas(annual basis) Footwear ex 6402 99 (') 39 151 481 pairs 6403 51 6403 59 2 795 000 pairs ex 6403 91 (') ex 6403 99 (') 1 2 1 20 000 pairs ex 6404 1 1 (2) 1 8 228 780 pairs 6404 19 10 31 897 716 pairs Tableware, kitchenware of porcelain or china 6911 10 45 800 tonnes Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 34 650 tonnes Glassware of a kind used for table, kitchen , toilet, etc. 7013 0 15 600 tonnes Toys ex 9503 41 (4) ex 9503 49 (4) ex 9503 90 (4) ECU 1 056 996 632 (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2 ) Excluding: (a ) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole , not injected , manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . (') Excluding glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardboard to support the picture, held together by clips of base metal . (4) Excluding parts and accessories .' No L 122/4 EN Official Journal of the European Communities 14 . 5 . 97 ANNEX II ANNEX III List of products originating in the People's Republic of China subject to Community surveillance Description HS/CN code Ammonium chloride 2827 10 Other polyhydric alcohols 2905 49 90 Citric acid 2918 14 Tetracyclines and their derivatives ex 2941 30 Chloramphenicol ex 2941 40 Basic dyes and preparations based thereon 3204 13 Vat dyes and preparations based thereon 3204 1 5 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles 3604 Polyvinyl alcohol 3905 30 Gloves 4203 29 91 4203 29 99 Footwear 6402 19 ex 6402 99 (') 6403 19 ex 6403 91 (') I ex 6403 99 (') ex 6404 1 1 (2) Ornamental ceramic articles of porcelain 6913 10 Bicycles 8712 00 Toys 9503 30 Puzzles 9503 60 Parts and accessories of toys ex 9503 41 I ex 9503 49 I ex 9503 90 Playing cards 9504 40 Articles falling within HS/CN codes 9603 29 II 9603 30 II 9603 40 I 9603 90 (') Footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads con ­ taining gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . (2) (a) Footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers .' 14. 5 . 97 MEN! Official Journal of the European Communities No L 122/5 ANNEX III 'ANNEX II List of quotas for certain products originating in China Description of products HS/CN code Quotas(annual basis ) Footwear ex 6402 99 (') 39 151 481 pairs 6403 51 6403 59 2 795 000 pairs ex 6403 91 (') ex 6403 99 j ') 12 120 000 pairs ex 6404 1 1 (2) 18 228 780 pairs 6404 19 10 31 897 71 6 pairs Tableware, kitchenware of porcelain or china 6911 10 45 800 tonnes Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 34 650 tonnes Toys ex 9503 41 (  ') ex 9503 49 H ex 9503 90 (-1) ECU 1 056 996 632 (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials speci ­ ally designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected , manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. (') Excluding parts and accessories. No L 122/6 fENl Official Journal of the European Communities 14 . 5 . 97 ANNEX IV 'ANNEX III List of products originating in the People's Republic of China subject to Community surveillance Description HS/CN code Ammonium chloride 2827 10 Other polyhydric alcohols 2905 49 90 Citric acid 2918 14 Tetracyclines and their derivatives ex 2941 30 Chloramphenicol ex 2941 40 Basic dyes and preparations based thereon 3204 13 Vat dyes and preparations based thereon 3204 15 Fireworks , signalling flares , rain rockets , fog signals and other pyrotechnic articles 3604 Polyvinyl alcohol 3905 30 Gloves 4203 29 91 4203 29 99 Footwear 6402 19 ex 6402 99 (') 6403 19 ex 6403 91 (  ) ex 6403 99 (') ex 6404 1 1 (2) Ornamental ceramic articles of porcelain 6913 10 Glassware ex 7013 (3) Bicycles 8712 00 Toys 9503 30 Puzzles 9503 60 Parts and accessories of toys ex 9503 41 ex 9503 49 ex 9503 90 Playing cards 9504 40 Articles falling within HS/CN codes 9603 29 9603 30 9603 40 9603 90 (') Footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads con ­ taining gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2 ) (a) Footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. (') Excluding glass-fronted clip-frames, consisting of a mechanically-gathered glass sheet with worked edges, a printed paper sheet and a piece of hardboard to support the picture , held together by clips of base metal .'